El Juez Asociado- Señor Marrero
emitió la opinión del tribunal.
Félix A. León acudió ante el Tribunal de Distrito de San Juan con una demanda contra IT. I. Hettinger & Co. y IT. I. Hettinger, alegando sustancialmente que demandante y de-mandados celebraron un contrato de sociedad, por el cual se convino la contribución mutua a un capital común y parti-cipación en las ganancias; que en cumplimiento de su obli-gación él entregó a los demandados y éstos recibieron a entera satisfacción la suma de $5,000, procediendo él al debido cumplimiento de sus deberes bajo el contrato social; que en 29 de noviembre de 1946 y por mutuo convenio de las partes dioba sociedad fué disuelta, entregándole los de-mandados el capital de $5,000 por él aportado, y comprome-tiéndose éstos a “entregarle una parte de las ganancias .derivadas de la obra en la fecha en que dicho contrato sea liquidado y sepamos el monto de dichas ganancias”; y que a pesar de los requerimientos que ha hecho a los demandados para que éstos hagan efectivo el pago de las ganancias ha-bidas desde el comienzo de la sociedad, los demandados se han negado a proceder a una liquidación y arreglo de cuen-tas.
*139El demandado Hettinger contestó negando todas las ale-gaciones de la demanda y alegando que la demanda no aduce hechos constitutivos de nna cansa de acción en cnanto a él. H. I. Hettinger & Co. contestó admitiendo la celebración de nn contrato y el haber recibido los $5,000 a que se hace refe-rencia en la demanda, así como que dicho contrato fue res-cindido por mutuo convenio de las partes. Negó las demás alegaciones de la demanda, y alegó, como defensa especial, que ésta deja de exponer hechos determinantes de una causa de acción y que de haber existido una sociedad entre ella y el demandante, la misma fue rescindida por mutuo acuerdo, habiendo el demandante hecho con la demandada un nuevo contrato de acuerdo y satisfacción (accord and satisfaction) mediante el cual el primero recibió a su entera satisfacción la devolución de los $5,000 y la demandada quedó relevada de toda otra obligación bajo el referido contrato, así como de toda obligación ulterior para con el demandante; y que desde que se rescindió dicho contrato por mutuo acuerdo no ha existido contrato alguno entre las partes.
También radicaron los demandados una moción para que se dicte sentencia sumaria, acompañada de un affidavit sus-crito por el demandado Hettinger. A esa moción presentó el demandante una oposición, acompañada igualmente de affidavit.
Sometida la moción de sentencia sumaria a la considera-ción del tribunal inferior, éste la declaró con lugar y deses-timó la demanda, con costas al demandante. Solicitada reconsideración por el demandante dicho tribunal dictó re-solución reconsiderando su sentencia y declarando sin lugar la aludida moción de los demandados. Libramos el auto en este caso- para revisar esa resolución.
Sostiene el interventor Félix A. León que este Tribunal carece de jurisdicción para conceder el auto de certiorari solicitado por los peticionarios (a) porque el mismo no está autorizado por la ley; (d) porque el declarar sin lugar una *140solicitud de sentencia sumaria no constituye error de proce-dimiento; (c) porque el caso de Ramos Mimoso v. El Pueblo, 67 D.P.R. 640, no es de aplicación al de autos; (d) porque las cortes deben actuar con cautela al aplicar la Regla 56; (e) porque la expedición de un auto de certiorari es discre-cional en este Tribunal; y (/) porque el mero becbo de que una resolución no sea apelable no determina la procedencia del auto. En respuesta a las contenciones becbas por el interventor bajo las letras (a), (b) (e) y (/) que anteceden nos bastará citar la opinión emitida por este Tribunal con fecba 23 de junio de 1948 en el caso número 9628, intitulado Pérez v. Tribunal de Distrito, ante, pág’. 4, en el cual hacemos un estudio detenido del auto de certiorari y de los casos en que la expedición del mismo procede. Las contenciones que aparecen bajo las letras (c) y {d) serán discutidas en el curso de esta opinión.
 Dispone la Regla 56 (b) (c) de las de Enjuiciamiento Civil para las cortes de Puerto Rico, que:
“(6) Una parte contra la cual se baya formulado una recla-mación, reconvención o reclamación recíproca, o contra la cual se soli-cite una sentencia declaratoria, podrá, en cualquier momento, presen-tar una moción, basada o no en affidavits, para que se dicte senten-cia sumariamente a su favor sobre la totalidad o cualquier parte de la misma.”
“(c) La moción se notificará a la parte contraria con diez días por lo menos de anticipación a la fecha especificada para la vista. Con anterioridad al día de la vista, la parte contraria podrá radi-car y notificar affidavits en oposición. La sentencia solicitada se dic-tará inmediatamente si las alegaciones, deposiciones y admisiones hechas junto con los affidavits, si los hubiere, probaren que, con excepción de la cuantía de los daños, no hay controversia real en cuanto a ningún hecho material, y que la parte que haya presen-tado la moción tiene derecho a sentencia como cuestión de ley.” (Bastardillas nuestras.)
i,Procedía la sentencia sumaria en el presente caso? Esa es la cuestión medular a ser resuelta. Como ya bemos indicado, al presentar los demandados su moción sobre sen-*141teneia sumaria ellos acompañaron una declaración jurada suscrita por el demandado Hettinger. El demandante tam-bién acompañó nn affidavit con sn oposición. La Regia 56, supra, claramente admite la radicación de tales affidavits. Al resolver la moción el tribunal tomará en consideración, naturalmente, lo que en éstos se expone. La sentencia su-maria procederá entonces si de acuerdo con tales declara-ciones 'juradas no quedare ningún becbo material en contro-versia. De haberlo, la corte se abstendrá de dictar semejante sentencia. Ramos v. Pueblo, supra. Sin embargo, al resolver mociones solicitando sentencia sumaria las cortes actuarán siempre con cautela y tales mociones no serán sos-tenidas cuando existe una disputa bona fide de hechos entre las partes. Sartor v. Arkansas Gas Corp., 321 U.S. 620; Associated Press v. United States, 326 U.S. 1, 6.
 Ahora bien, aunque según la demanda radicada por el interventor el caso parece girar en torno al alcance que ha de darse a la alegación de que los demadados se comprometieron a entregar al demandante una parte de las ganancias derivadas de la obra en la fecha en que el contrato por ellos celebrado fuera liquidado y se supiera el monto de las ganancias, es incuestionable que para resolver la moción sobre sentencia sumaria ha de tomarse en consideración no sólo lo allí alegado y lo expuesto en la contestación de los demandados, sí que también cuanto figura en los affidavits radicados por las partes en apoyo de sus respectivas pretensiones. En el radicado por el demandado Hettinger se copia una carta dirigida por el interventor León en 22 de noviembre-de 1946 a la corporación demandada que, traducida al castellano, reza así: (1)
*142"He recibido todas tus ofensivas cartas. Tú sabes muy bien que estoy harto de tí. Quiero quedar relevado de toda responsabilidad. Mándame un cheque por $5,000 que yo te di por mi participación en gastos generales y demos por terminadas nuestras relaciones. Creo que esto es todo lo que quieres. Estaré aquí hasta el final del mes. ’ ’
En el affidavit de Hettinger se declara además que en 29 de noviembre de 1946 los demandados escribieron una carta a León aceptando su petición de quedar relevado de toda responsabilidad de acuerdo con el contrato, le enviaron un cheque por la suma de $5,000 que él había pedido, y le dijeron :
"Aunque todo esto tiene el efecto de cancelar nuestro contrato, es mi actual intención entregarle a usted una parte de las ganan-cias derivadas de la obra en la fecha en que dicho contrato sea liquidado y sepamos el montante de dichas ganancias. Espero que usted podrá recordar los dos meses pasados con nosotros como una ventura lucrativa. ” (2)
Empero, como en la declaración jurada acompañada por el interventor a su oposición a la moción para que se dicte sentencia sumaria aparece el siguiente párrafo:
"El infrascrito declara que el señor H. I. Hettinger, abusando de su derecho y del puesto que ocupaba, se valió de insultos, ofen-sas, sátiras e imposiciones que inspiraron al infrascrito el temor racional y fundado de sufrir mal inminente en su reputación de ingeniero, y en la estimación y respeto que hasta entonces el depo-nente había gozado ante sus subalternos, y el deponente jura que actuando bajo dicho temor razonable, la voluntad del infrascrito se transformó en la voluntad del señor TI. I. Hettinger, impidién-dolo expresar la propia suya, resultando de ello que el deponente ol 22 de noviembre de 1946 escribiera al señor TI. I. Hettinger la siguiente carta cuya lectura revela la actitud de ánimo en que el deponente se hallaba cuando la escribiera,”
*143el mismo deberá también ser tomado en consideración a los efectos de la moción radicada.
No hay duda de que en la demanda original no hay alega-ción alguna sobre intimidación^ pero cuando en un affidavit archivado en oposición a una moción para que se dicte sen-tencia sumaria aparecen hechos que van más allá de las alegaciones de la demanda y que justifican se autorice una enmienda a la misma, no debe impedirse semejante enmienda dictando una sentencia sumaria. Rossiter v. Vogel, 134 F.2d 908. También se ha resuelto que si en el affidavit radicado por la parte demandante aparecen hechos que van más allá de las alegaciones de la demanda, ésta puede considerarse como si realmente hubiese sido enmendada para ajustarla a lo expuesto en dicho affidavit. Seaboard Terminal Corporation v. Standard Oil Co., 104 F.2d 659.
 En el presente caso el affidavit de León va más allá que la demanda en sí. Ahora bien, cumple dicho affidavit con lo exigido por la indicada Eegla en su inciso (e) y con la interpretación que a la misma se ha dado? Creemos que no. La Eegla 56 en su aludido inciso reza en lo pertinente así:
(e) Forma de los Affidavits; Testimonio Adicional. — Los affidavits en apoyo y en oposición de tal moción, se harán basados en conocimiento personal, contendrán aquellos hechos que serían admi-sibles en evidencia, y mostrarán afirmativamente que el declarante es competente para testificar en cuanto a las cuestiones declaradas en Jos mismos."
Interpretando ese inciso nos encontramos en el Vol. 3 de Moore’s Federal Practice, pág. 3187, con que “el affidavit debe presentar evidencia y no ser una repetición de las ase-veraciones o negativas contenidas en las alegaciones (pleadings);” y con que “No basta que el declarante manifieste que tiene conocimiento personal de los hechos expuestos, sino que en detalle debe exponer hechos demostrativos de su co-nocimiento personal.”
*144Bn 4 Fordham Law Revieiv, 1935, aparece a las págs. 186 y siguientes nn artículo suscrito por el Juez Bernard L. SMentag de la Corte Suprema de Nueva York sobre Senten-cias Sumarias y en él nos dice a la pág. 198:
“El affidavit debe tener secuencia lógica. Indicar si el depo-nente es mayor de 21 años de edad, o especificar su edad exacta, dirección, ocupación actual y su relación con el caso. Deberá expo-ner entonces en forma clara y concisa los hechos, los hechos evi-deneiarios (evidentiary facts), no los hechos últimos o las conclu-siones de hechos de que el deponente tenga conocimiento personal. Dejad que la declaración jurada siga sustancialmente la misma forma que si el declarante estuviera prestando testimonio ante la corte. Ése es siempre el método más sabio a seguirse.”
En Seward v. Nissen, 2 F.R.D. 545, se sienta el principio de que “los affidavits radicados por una parte en apoyo o en oposición a una moción o sentencia sumaria deberán contener evidencia,” citándose las palabras del Juez SMentag ya co-piadas. Véanse también Peckham v. Ron Rico Corporation, 10 Federal Rule Service, 29; 1946, Annual Survey of American Law, 1134, 1135; Avrick et al. v. Rockmont Envelope Co., 155 F.2d 568; y Schreffler v. Bowles, 153 F.2d 1.
Considerados el inciso (e) de la Begla 56 y la interpre-tación dada al mismo, se bace indispensable determinar si el affidavit radicado por León, a que tantas veces nos hemos referido, contiene becbos que serían admisibles en evidencia y si el mismo muestra afirmativamente que el declarante es competente para testificar en cuanto a las cuestiones en él declaradas. En el indicado affidavit León manifiesta que Hettinger abusando de su derecho y del puesto que ocupaba se valió de insultos, ofensas, sátiras e imposiciones que ins-piraron en él el temor racional y fundado de sufrir mal inminente en su reputación de ingeniero. Tales manifes-taciones son sin duda conclusiones del deponente y en manera alguna podría decirse que se trata de becbos que serían ad-misibles en evidencia y en relación con los cuales León podría declarar ante una corte. No nos dice él en qué consistieron *145los insultos, ni las ofensas, sátiras e imposiciones. Bajo estas condiciones su affidavit no cumple con los requisitos exigidos por la mencionada Regia y el mismo no hace, por ende, surgir una controversia real sobre nn hecho material que impida se dicte sentencia sumaria.
El presente litigio surge, como se ha visto, de la carta escrita en 29 de noviembre de 1946 por los demandados a León. Si en ella los demandados se hubieran limitado a devolver a León los $5,000 que éste había aportado al negocio y a dar por terminado el mismo, indudablemente que el presente litigio no se hubiera radicado. Pero fueron más allá en su indicada carta y dijeron en ella: “. . . .es mi actual intención entregarle a usted una parte de las ganancias derivadas de la obra en la fecha en que dicho contrato sea liquidado y sepamos el montante de dichas ganancias. . . .” No obstante, dichas palabras no pueden interpretarse como una promesa de la cual surge una obligación exigible. Ellas constituyen más bien un acto de liberalidad de parte de los demandados. No hubo consideración alguna para el mismo y no surgió un contrato entre las partes. Eué un error de la corte inferior haber reconsiderado, puesto que claramente procedía la sentencia sumaria que originalmente dictó.

Debe anularse la resolución dictada por la corte a quo en 11 de febrero de 1948 y dictarse sentencia sumaria de-clarando sin lugar la demanda en todas sus partes, con costas al interventor.

El Juez Asociado Sr. De Jesús no intervino.

(1) Diclia carta, según fue originalmente escrita en el idioma inglés, lee así:
"I have received all your nasty notes: Tou know very well that I am ,fed up with you: I want my release; Send me a check for $5,000 that I gave you for overhead participation, and let's call it a day, I think this is all you want: I will be here until the end of the month."


(2) Lsi carta fie 29 de noviembre de 1946 también fué escrita en inglés. El párrafo anterior aparece así en dicho idioma:
"Although all this cancels our agreement it is my present intention to tiara over to you portion of the profits of the job at such time as the contract is liquidated and we know what those profits are. I hope that you will be able to look back on your two months with us as a profitable venture."